Case 5:20-cv-05146-PKH-ELW Document 8                  Filed 09/23/20 Page 1 of 5 PageID #: 27




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

JOSHUA DAVID WILSON                                                                     PLAINTIFF


v.                                    Civil No. 5:20-cv-05146


DEPUTY BRIDENSTINE; JAILER
RAEVE KOEHLER; SERGEANT STAMPS;
LIEUTENANT BANTA; LIEUTENANT ROSS;
DEPUTY SKAGGS; NURSE KARA; NURSE
MICHAEL; and JOHN DOE DEPUTIES                                                      DEFENDANTS


                         MEMORANDUM OPINION AND ORDER

       The case is before the Court for preservice screening under the provisions of the Prison

Litigation Reform Act (“PLRA”). Pursuant to 28 U.S.C. § 1915A, the Court has the obligation to

screen any complaint in which a prisoner seeks redress from a governmental entity or officer or

employee of a governmental entity.

                                       I. BACKGROUND

       Plaintiff filed his original Complaint on August 10, 2020. (ECF No. 1). Also on August

10, 2020, the Court granted Plaintiff’s Motion for Leave to Proceed In Forma Pauperis and

directed the Plaintiff to file an Amended Complaint by August 31, 2020. (ECF No. 3, 6). The

Court’s Order states:

                Plaintiff has named multiple individuals as Defendants. However, he does
       not state with respect to each Defendant what actions or inaction he or she
       personally took that violated Plaintiff’s constitutional rights.
                ....
                In the Amended Complaint, Plaintiff must write short, plain statements
       telling the Court: (1) the constitutional right Plaintiff believes was violated; (2) the
       name of the Defendant who violated the right; (3) exactly what the Defendant did
       or failed to do; (4) how the action or inaction of that Defendant is connected to the
       violation of Plaintiff’s constitutional rights; and (5) what specific injury Plaintiff


                                                  1
Case 5:20-cv-05146-PKH-ELW Document 8                  Filed 09/23/20 Page 2 of 5 PageID #: 28




       suffered because of that Defendant’s conduct. See Rizzo v. Goode, 423 U.S. 362,
       371-72, 377 (1976); Fed. R. Civ. P. 8. Plaintiff must repeat this process for each
       person he has named as a Defendant.
               Plaintiff is CAUTIONED that he must affirmatively link the conduct of
       each named Defendant with the specific injury he suffered. If he fails to do, the
       allegations against that Defendant will be dismissed for failure to state a claim.

(ECF No. 6).

       Plaintiff’s Amended Complaint was filed on August 24, 2020. (ECF No. 7). Plaintiff states

three causes of action, all concerning incidents occurring on July 31, 2020. Plaintiff’s first claim

is for excessive force and is stated against Defendants Bridenstine and Deputy Koehler, in both

personal and official capacities.    Plaintiff states the Defendants “slammed me face first into

concrete reinforced steel door frame 2 times . . . . [t]hen slammed me into the opposite side of the

door frame 2 more times . . . . [t]hen told me to get on my knees. Before I could comply I was

slammed to the ground with both guards on top of me and I was (my head) slammed into the

concrete floor once more.” (ECF No. 7 at 5). Plaintiff states that his “left arm felt broken and was

badly swollen. Also my right cheek bone was very swollen.” Id. Plaintiff states that he asked for

x-rays from Nurse Kara, then states “I was checked by the nurse and given 1 tylenol and a bag of

ice. No other medical attention was given although it was requested.” Id.         With respect to his

official capacity claims, Plaintiff was asked to describe the custom or policy that he believes caused

a violation of his constitutional rights. Plaintiff states: “Guards are taught to use force when verbal

commands not immediately obeyed. They use any excuse to use force out of frustration. I have

been hurt bad on several occasions due to guards abusing their authority.” (ECF No. 7 at 6).

       Plaintiff’s second cause of action is for denial of medical care and is stated against “Nurse

Kara, Nurse Michael, Lt. Ross, Lt. Banta, Sgt. Stamps, ultimately Sheriff Holloway.” Plaintiff

names the defendants in both their personal and official capacities. Plaintiff states: “I informed

all staff of Jail available to me of my medical conditions including having a .22 LR bullet lodged


                                                  2
Case 5:20-cv-05146-PKH-ELW Document 8                    Filed 09/23/20 Page 3 of 5 PageID #: 29




in my brain. I have since had bad headaches and dizziness. I asked for x-rays or MRI. I was given

a Tylenol 500 mg.” (ECF No. 7 at 6). With respect to his official capacity claims, Plaintiff was

asked to describe the custom or policy that he believes caused a violation of his constitutional

rights. Plaintiff states: “I believe the nursing staff is pressured into doing very little for inmates.

Also H.I.P.P.A. laws are not adhered to. All medical treatment is done with several witnesses.”

(ECF No. 7 at 7).

         Plaintiff’s third cause of action is for “[r]efusal of medical treatment (ICE).” (ECF No. 7

at 7). He names as Defendants “all previously listed.” Id. Plaintiff states: “I was refused a second

bag of ice. The first bag only lasted 10 minutes.” Id. With respect to his official capacity claims,

Plaintiff was asked to describe the custom or policy that he believes caused a violation of his

constitutional rights. Plaintiff states: “Nurses are encouraged to not assist inmates.” (ECF No. 7

at 8).

         Plaintiff seeks both compensatory and punitive damages. Specifically, Plaintiff seeks

$5,000,000.00.      (ECF No. 7 at 8). Plaintiff states: “I believe this facility gets away with

mistreating prisoners all the time. This is not my first time being beaten up.” Id.

                                      II. APPLICABLE LAW

         Under the PLRA, the Court is obligated to screen the case prior to service of process being

issued. The Court must dismiss a complaint, or any portion of it, if it contains claims that: (1) are

frivolous, malicious, or fail to state a claim upon which relief may be granted, or (2) seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

         A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be granted if it

does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic



                                                    3
Case 5:20-cv-05146-PKH-ELW Document 8                  Filed 09/23/20 Page 4 of 5 PageID #: 30




Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff has asserted

sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded ... to less

stringent standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537,

541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). Even a pro se Plaintiff

must allege specific facts sufficient to support a claim. Martin v. Sargent, 780 F.2d 1334, 1337

(8th Cir. 1985).

                                        III. DISCUSSION

       As set forth above, Plaintiff was given the opportunity to amend his Complaint, and was

explicitly directed to “write short, plain statements telling the Court: (1) the constitutional right

Plaintiff believes was violated; (2) the name of the Defendant who violated the right; (3) exactly

what the Defendant did or failed to do; (4) how the action or inaction of that Defendant is connected

to the violation of Plaintiff’s constitutional rights; and (5) what specific injury Plaintiff suffered

because of that Defendant’s conduct.”         (ECF No. 6).     Plaintiff was advised that he must

affirmatively link the conduct of each named Defendant with the specific injury he suffered. He

was further advised that if he failed to do so, the allegations against that Defendant would be

dismissed for failure to state a claim. Id.

       Although Plaintiff has sufficiently set forth claims for excessive force against Defendants

Bridenstine and Koehler and a claim for deliberate indifference to medical care with respect

Defendant Nurse Kara, Plaintiff has failed to state any facts to link the remaining Defendants to

any claim. As set forth above, even a pro se Plaintiff must allege specific facts to support a claim.

Martin, 780 F.2d at 1337. Plaintiff has therefore failed to state a plausible claim against

Defendants Nurse Michael, Lt. Ross, Lt. Banta, Sgt. Stamps, and Sheriff Holloway and his

Amended Complaint should be dismissed with respect to those Defendants.



                                                  4
Case 5:20-cv-05146-PKH-ELW Document 8               Filed 09/23/20 Page 5 of 5 PageID #: 31




                                      V. CONCLUSION

         For the foregoing reasons, Plaintiff’s Amended Complaint is DISMISSED WITHOUT

PREJUDICE with respect to all claims against Defendants Nurse Michael, Lt. Ross, Lt.

Banta, Sgt. Stamps, and Sheriff Holloway.          Plaintiff’s claim of excessive force against

Defendants Bridenstine and Koehler and Plaintiff’s claim for deliberate indifference to medical

care with respect Defendant Nurse Kara remain. Service will be ordered by a separate order of the

Court.

         IT IS SO ORDERED this 23rd day of September 2020.

                                                    /s/ P. K. Holmes, III
                                                    HON. P. K. HOLMES, III
                                                    UNITED STATES DISTRICT JUDGE




                                               5
